EXHIBIT 10.2

  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO TREND MINING COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.  



CONVERTIBLE NOTE

                FOR VALUE RECEIVED, TREND MINING COMPANY, a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay to __________, (the
“Holder”) or its registered assigns or successors in interest or order, without
demand, the sum of ____________ Dollars ($________) (“Principal Amount”), with
simple and unpaid interest thereon, on June 13, 2009 (the “Maturity Date”), if
not sooner paid.

                This Note has been entered into pursuant to the terms of a
subscription agreement between the Borrower and the Holder, dated of even date
herewith (the “Subscription Agreement”), and will be governed by the terms of
such Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note will have the same meaning as is set forth
in the Subscription Agreement. The following terms will apply to this Note:


ARTICLE I


INTEREST; AMORTIZATION

                1.1.        Interest Rate. Subject to Section 5.7 hereof,
interest payable on this Note shall accrue at a rate of 10% per annum (the
“Interest Rate”). Interest shall be calculated on the basis of a 360-day year.
Interest on the Principal Amount will be payable monthly, in arrears, commencing
on October 13, 2006 and on the first day of each consecutive calendar month
thereafter (each, a “Repayment Date”) and on the Maturity Date, whether by
acceleration or otherwise.

                1.2.        Minimum Monthly Principal Payments. Amortizing
payments of the outstanding Principal Amount of this Note will commence on the
first (1st) Repayment Date and will recur on each succeeding Repayment Date
thereafter until the Principal Amount has been repaid in full, whether by the
payment of cash or by the conversion of such principal into Common Stock
pursuant to the terms hereof. Subject to Section 2.1 and Article 3 below, on
each Repayment Date, the Borrower shall make payments to the Holder in the
amount of one-thirty-second (1/32nd) of the initial Principal Amount (the
“Monthly Principal Amount”), together with any accrued and unpaid interest then
due on such portion of the Principal Amount plus any and all other amounts which
are then owing under this Note that have not been paid (the Monthly Principal
Amount, together with such accrued and unpaid interest and such other amounts,
collectively, the “Monthly Amount”). Amounts of conversions of Principal Amount
made by the Holder or Borrower pursuant to Section 2.1 or Article III, and
Redemption Amounts (as defined in Section 2.3 of this Note) actually paid to
Borrower will be applied to Monthly Amounts commencing with the Monthly Amounts
first payable and then Monthly Amounts thereafter in chronological order. Any
Principal Amount that remains outstanding on the Maturity Date shall be due and
payable on the Maturity Date.

--------------------------------------------------------------------------------

                1.3.        Default Interest Rate. Following the occurrence and
during the continuance of an Event of Default, subject to Section 6.7, the
annual interest rate on this Note shall automatically be increased by five
percent (5%), and all outstanding obligations under this Note, including unpaid
interest, shall continue to accrue interest from the date of such Event of
Default at such interest rate applicable to such obligations until such Event of
Default is cured or waived.


ARTICLE II


CONVERSION REPAYMENT

                2.1.        (a)       Payment of Monthly Amount in Cash or
Common Stock. If the Monthly Amount is required to be paid in cash pursuant to
Section 2.1(b), then the Borrower shall pay the Holder an amount equal to 104%
of the Monthly Amount due and owing to the Holder on the Repayment Date in cash.
If the Monthly Amount is required to be paid in shares of Common Stock pursuant
to Section 2.1(b), the number of such shares to be issued by the Borrower to the
Holder on such Repayment Date (in respect of such portion of the Monthly Amount
converted into shares of Common Stock pursuant to Section 2.1(b)), will be the
number determined by dividing (x) the portion of the Monthly Amount converted
into shares of Common Stock, by (y) the then applicable Fixed Conversion Price.
For purposes hereof, the initial “Fixed Conversion Price” means ten cents
($0.10).

                                (b)        Monthly Amount Conversion Guidelines.
Subject to Sections 2.1(a) and 2.2 hereof, the Holder shall convert into shares
of Common Stock all at the Fixed Conversion Price or the maximum portion of the
Monthly Amount due on each Repayment Date provided that the average closing
price of the Common Stock as reported by Bloomberg, L.P. on the Principal Market
(as defined below) for the twenty (20) consecutive trading days immediately
preceding such Repayment Date shall be greater than or equal to 15% above the
Fixed Conversion Price (“Conversion Criterion”). The Monthly Amount due on a
Repayment Date that the Holder has not been able to convert into shares of
Common Stock due to failure to meet the Conversion Criterion shall be paid by
the Borrower at the Borrower’s election (i) in cash at the rate of 104% of such
Monthly Amount otherwise due on such Repayment Date within three (3) business
days of the applicable Repayment Date, or (ii) in registered, unlegended,
free-trading Common Stock at an applied conversion rate equal to eighty percent
(80%) of the average of the five (5) lowest closing bid prices of the Common
Stock as reported by Bloomberg L.P. for the twenty (20) trading days preceding
such Repayment Date. Such shares of Common Stock must be delivered to the Holder
not later than three (3) business days after the applicable Repayment Date.
Whichever of the OTC Pink Sheets, NASD OTC Bulletin Board, NASDAQ SmallCap
Market, NASDAQ National Market System, American Stock Exchange, or New York
Stock Exchange or such other principal market or exchange where the Common Stock
is listed or traded is the principal trading exchange or market for the Common
Stock is the Principal Market.

                                (c)        Application of Conversion Amounts.
Any amounts converted by the Holder pursuant to Section 2.1(b) will be deemed to
constitute payments of, or applied (i) first, against outstanding fees, (ii)
second, against accrued interest on the Principal Amount, and (iii) third,
against the Principal Amount.

                2.2.        No Effective Registration. Notwithstanding anything
to the contrary herein, no amount payable hereunder may be made in shares of
Common Stock by the Borrower without the Holder’s consent unless (a) either (i)
an effective current Registration Statement covering the shares of Common Stock
to be issued in satisfaction of such obligations exists, or (ii) an exemption
from registration of the Common Stock is available pursuant to Rule 144(k) of
the Securities Act, and (b) no Event of Default hereunder exists and is
continuing, unless such Event of Default is cured within any applicable cure
period or is otherwise waived in writing by the Holder in whole or in part at
the Holder’s option.

2

--------------------------------------------------------------------------------

                 2.3.        Optional Redemption of Principal Amount. Provided
an Event of Default has not occurred, whether or not such Event of Default has
been cured, the Borrower will have the option of prepaying the outstanding
Principal Amount (“Optional Redemption”), in whole or in part, by paying to the
Holder a sum of money equal to one hundred twenty percent (120%) of the
Principal Amount to be redeemed, together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note, the Subscription Agreement or any Transaction Document through
the Redemption Payment Date as defined below (the “Redemption Amount”).
Borrower’s election to exercise its right to prepay must be by notice in writing
(“Notice of Redemption”). The Notice of Redemption shall specify the date for
such Optional Redemption (the “Redemption Payment Date”), which date shall be
not less than five (5) business days after the date of the Notice of Redemption
(the “Redemption Period”). A Notice of Redemption will not be effective with
respect to any portion of the Principal Amount for which the Holder has a
pending election to convert pursuant to Section 3.1, or for conversions
initiated or made by the Holder pursuant to Section 3.1 during the Redemption
Period. On the Redemption Payment Date, the Redemption Amount less any portion
of the Redemption Amount against which the Holder has exercised its rights
pursuant to Section 3.1, will be paid in good funds to the Holder. In the event
the Borrower fails to pay the Redemption Amount on the Redemption Payment Date
as set forth herein, then (i) such Notice of Redemption will be null and void,
(ii) Borrower will have no right to deliver another Notice of Redemption, and
(iii) Borrower’s failure may be deemed by Holder to be a non-curable Event of
Default.


ARTICLE III


CONVERSION RIGHTS

                 3.1.        Holder’s Conversion Rights. Subject to Section 2.2,
the Holder will have the right, but not the obligation, to convert all or any
portion of the then aggregate outstanding Principal Amount of this Note,
together with interest and fees due hereon, into shares of Common Stock, subject
to the terms and conditions set forth in this Article III. The Holder may
exercise such right by delivery to the Borrower of a written Notice of
Conversion pursuant to Section 3.3.

                 3.2.        [omitted]

                 3.3.        Mechanics of Holder’s Conversion.

                                (a)        In the event that the Holder elects
to convert any amounts outstanding under this Note into Common Stock (the
“Conversion Shares”), the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (a “Notice of
Conversion”) to the Borrower, which Notice of Conversion must provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees being converted. The original Note is not required to be surrendered to the
Borrower until all sums due under the Note have been paid. On each Conversion
Date (as hereinafter defined) and in accordance with its Notice of Conversion,
the Holder shall make the appropriate reduction to the Principal Amount, accrued
interest and fees as entered in its records and shall provide written notice
thereof to the Borrower within three (3) business days after the Conversion
Date. Each date on which a Notice of Conversion is delivered or telecopied to
the Borrower in accordance with the provisions hereof will be deemed a
“Conversion Date.” A form of Notice of Conversion to be employed by the Holder
is annexed hereto as Exhibit A.

3

--------------------------------------------------------------------------------

                                (b)        Pursuant to the terms of a Notice of
Conversion, the Borrower will issue instructions to the transfer agent
accompanied by an opinion of counsel, if so required by the Borrower’s transfer
agent, within two (2) business days after the date of the delivery to Borrower
of the Notice of Conversion and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder by crediting the
account of the Holder’s designated broker with the Depository Trust Corporation
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system within
three (3) business days after receipt by the Borrower of the Notice of
Conversion (the “Delivery Date”). In the case of the exercise of the conversion
rights set forth herein the conversion privilege will be deemed to have been
exercised and the Conversion Shares issuable upon such conversion will be deemed
to have been issued upon the date of receipt by the Borrower of the Notice of
Conversion. The Holder will be treated for all purposes as the record holder of
such shares of Common Stock, unless the Holder provides the Borrower written
instructions to the contrary. Notwithstanding the foregoing to the contrary, the
Borrower or its transfer agent will only be obligated to issue and deliver the
shares to the DTC on the Holder’s behalf via DWAC (or certificates free of
restrictive legends) if the registration statement providing for the resale of
the shares of Common Stock issuable upon the conversion of this Note is
effective and the Holder has complied with all applicable securities laws in
connection with the sale of the Common Stock, including, without limitation, the
prospectus delivery requirements. In the event that Conversion Shares cannot be
delivered to the Holder via DWAC, the Borrower shall deliver physical
certificates representing the Conversion Shares by the Delivery Date.

                 3.4.        Conversion Mechanics.

                                (a)        The number of shares of Common Stock
to be issued upon each conversion of this Note pursuant to this Article III will
be determined by dividing that portion of the Principal Amount and interest and
fees to be converted, if any, by the then applicable Fixed Conversion Price.

                                (b)        The Fixed Conversion Price and number
and kind of shares or other securities to be issued upon conversion will be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:

                                               A.        Merger, Sale of Assets,
etc. If the Borrower at any time consolidates with or merges into or sells or
conveys all or substantially all its assets to any other corporation, this Note,
as to the unpaid principal portion thereof and accrued interest thereon, will
thereafter be deemed to evidence the right to purchase such number and kind of
shares or other securities and property as would have been issuable or
distributable on account of such consolidation, merger, sale or conveyance, upon
or with respect to the securities subject to the conversion or purchase right
immediately prior to such consolidation, merger, sale or conveyance. The
foregoing provision will similarly apply to successive transactions of a similar
nature by any such successor or purchaser. Without limiting the generality of
the foregoing, the anti-dilution provisions of this Section will apply to such
securities of such successor or purchaser after any such consolidation, merger,
sale or conveyance.

                                               B.        Reclassification, etc.
If the Borrower at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, will thereafter be deemed to evidence the right to purchase an
adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

4

--------------------------------------------------------------------------------

                                               C.        Stock Splits,
Combinations and Dividends. If the shares of Common Stock are subdivided or
combined into a greater or smaller number of shares of Common Stock, or if a
dividend is paid on the Common Stock in shares of Common Stock, the Conversion
Price will be proportionately reduced in case of subdivision of shares or stock
dividend or proportionately increased in the case of combination of shares, in
each such case by the ratio which the total number of shares of Common Stock
outstanding immediately after such event bears to the total number of shares of
Common Stock outstanding immediately prior to such event.

                                               D.        Share Issuance. So long
as this Note is outstanding, if the Borrower shall issue any Common Stock except
for the Excepted Issuances (as defined in the Subscription Agreement), prior to
the complete conversion of this Note for a consideration less than the Fixed
Conversion Price that would be in effect at the time of such issue, then, and
thereafter successively upon each such issuance, the Fixed Conversion Price will
be reduced to such other lower issue price. For purposes of this adjustment, the
issuance of any security or debt instrument of the Borrower carrying the right
to convert such security or debt instrument into Common Stock or of any warrant,
right or option to purchase Common Stock will result in an adjustment to the
Fixed Conversion Price upon the issuance of the above-described security, debt
instrument, warrant, right, or option and again upon the issuance of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the then applicable Conversion Price. The
reduction of the Fixed Conversion Price described in this paragraph is in
addition to the other rights of the Holder described in the Subscription
Agreement.

                                (c)        Whenever the Conversion Price is
adjusted pursuant to Section 3.4(b) above, the Borrower shall promptly mail to
the Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a statement of the facts requiring such adjustment.

                 3.5.        Duly and Validly Issued Conversion Shares. Borrower
represents that upon issuance, the Conversion Shares will be duly and validly
issued, fully paid and non-assessable. Borrower agrees that its issuance of this
Note will constitute the granted of full authority to its officers, agents, and
transfer agents who are charged with the duty of executing and issuing stock
certificates to execute and issue the necessary certificates for the issuance of
the Conversion Shares.

                 3.6        Issuance of Replacement Note. Upon any partial
conversion of this Note, a replacement Note containing the same date and
provisions of this Note will, at the written request of the Holder, be issued by
the Borrower to the Holder for the outstanding Principal Amount of this Note and
accrued interest which has not been converted or paid, provided Holder has
surrendered an original Note to the Company. In the event that the Holder elects
not to surrender a Note for reissuance upon partial payment or conversion, the
Holder hereby indemnifies the Borrower against any and all loss or damage
attributable to a third-party claim in an amount in excess of the actual amount
then due under the Note.


ARTICLE IV


EVENTS OF DEFAULT

                 The occurrence of any of the following events of default
(“Event of Default”) will, at the option of the Holder hereof, make all sums of
principal and interest then remaining unpaid hereon and all other amounts
payable hereunder immediately due and payable, upon demand, without presentment,
or grace period, all of which hereby are expressly waived, except as set forth
below:

5

--------------------------------------------------------------------------------

                 4.1        Failure to Pay Principal or Interest. Borrower fails
to pay any installment of Principal Amount, interest or other sum due under this
Note or any Transaction Document when due and such failure continues for a
period of five (5) business days after the due date.

                 4.2        Breach of Covenant. The Borrower breaches any
material covenant or other term or condition of the Subscription Agreement, this
Note or Transaction Document in any material respect and such breach, if subject
to cure, continues for a period of ten (10) business days after written notice
to the Borrower from the Holder.

                 4.3        Breach of Representations and Warranties. Any
material representation or warranty of the Borrower made herein, in the
Subscription Agreement, Transaction Document or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith or
therewith is false or misleading in any material respect as of the date made and
the Closing Date.

                 4.4        Receiver or Trustee. Borrower or any Subsidiary of
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for them or for a
substantial part of their property or business; or such a receiver or trustee
shall otherwise be appointed.

                 4.5        Judgments. Any money judgment, writ or similar final
process is entered or filed against Borrower or any subsidiary of Borrower or
any of their property or other assets for more than $50,000, and remains
unvacated, unbonded or unstayed for a period of forty-five (45) days.

                 4.6        Non-Payment. A default by the Borrower under any one
or more obligations in an aggregate monetary amount in excess of $100,000 for
more than twenty (20) days after the due date.

                 4.7        Bankruptcy. Bankruptcy, insolvency, reorganization
or liquidation proceedings or other proceedings or relief under any bankruptcy
law or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower or any
Subsidiary of Borrower and if instituted against them are not dismissed within
forty-five (45) days of initiation.

                 4.8       Delisting. Delisting of the Common Stock from the OTC
Bulletin Board (“Bulletin Board”) or such other principal exchange on which the
Common Stock is listed for trading; failure to comply with the requirements for
continued listing on the Bulletin Board for a period of seven (7) consecutive
trading days; or notification from the Bulletin Board or any Principal Market
that the Borrower is not in compliance with the conditions for such continued
listing on the Bulletin Board or other Principal Market.

                 4.9        Stop Trade. An SEC or judicial stop trade order or
Principal Market trading suspension with respect to Borrower’s Common Stock that
lasts for five or more consecutive trading days.

                 4.10        Failure to Deliver Common Stock or Replacement
Note. Borrower’s failure to timely deliver Common Stock to the Holder pursuant
to and in the form required by this Note or the Subscription Agreement, or, if
requested by Borrower, a replacement Note, and such failure continues for a
period of two (2) business days after the due date.

                 4.11        Non-Registration Event. The occurrence of a
Non-Registration Event as described in the Subscription Agreement that is not
cured within five (5) business days after notice from Holder.

                 4.13        Cross Default. A default by the Borrower of a
material term, covenant, warranty or undertaking of any Transaction Document or
other agreement to which the Borrower and Holder are parties, or the occurrence
of a material event of default under any such other agreement which is not cured
after any required notice and/or cure period.

6

--------------------------------------------------------------------------------


ARTICLE V


MISCELLANEOUS

                 5.1        Failure or Indulgence Not Waiver. No failure or
delay on the part of Holder hereof in the exercise of any power, right or
privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

                 5.2        Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall will
be in writing and, unless otherwise specified herein, will be (i) personally
served, (ii) deposited in the mail, registered or certified, return receipt
requested, postage prepaid, (iii) delivered by reputable air courier service
with charges prepaid, or (iv) transmitted by hand delivery, telegram, or
facsimile, addressed as set forth below or to such other address as such party
will have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder will be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: (i) if to the
Borrower to: Trend Mining Company, 5439 South Prince Street, Littleton, CO
80120, Attn: Thomas Loucks, President and CEO, telecopier number: (303)
798-7374, with a copy by telecopier only to: Troutman Sanders LLP, The Chrysler
Building, 405 Lexington Avenue, New York, New York 10174, Attention: Henry I.
Rothman, telecopier number: (212) 704-6288, and (ii) if to the Holder, to the
name, address and telecopy number set forth on the front page of this Note.

                 5.3        Amendment Provision. The term “Note” and all
reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

                 5.4        Assignability. This Note will be binding upon the
Borrower and its successors and assigns, and will inure to the benefit of the
Holder and its successors and assigns.

                 5.5        Cost of Collection. If default is made in the
payment of this Note, Borrower shall pay the Holder hereof reasonable costs of
collection, including reasonable attorneys’ fees.

                 5.6        Governing Law. This Note shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the State of New York. Both parties and the individual signing this
Note on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision will be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note.

7

--------------------------------------------------------------------------------

                 5.7        Maximum Payments. Nothing contained herein will be
deemed to establish or require the payment of a rate of interest or other
charges in excess of the maximum permitted by applicable law. In the event that
the rate of interest required to be paid or other charges hereunder exceed the
maximum permitted by such law, any payments in excess of such maximum will be
credited against amounts owed by the Borrower to the Holder and thus refunded to
Borrower.

                 5.8        Redemption. This Note may not be redeemed or called
without the consent of the Holder except as described in this Note.

                 5.9        Shareholder Status. The Holder shall not have rights
as a shareholder of the Borrower with respect to unconverted portions of this
Note. However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its
name by an authorized officer as of the 13th day of June 2006.

TREND MINING COMPANY

By:                                           
       Name:   Thomas A. Loucks
       Title:      President and Chief Executive Officer


9

--------------------------------------------------------------------------------


NOTICE OF CONVERSION

(To be executed by the Registered Holder in order to convert the Note)

                The undersigned hereby elects to convert $_________ of the
principal and $_________ of the interest due on the Note issued by Trend Mining
Company on May __, 2006 into Shares of Common Stock of Trend Mining Company (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.

Date of
Conversion:_________________________________________________________________

Conversion
Price:___________________________________________________________________

Number of Shares of Common Stock Beneficially Owned on the Conversion
Date:___________________

Shares To Be
Delivered:______________________________________________________________

Signature:_________________________________________________________________________

Print
Name:________________________________________________________________________

Address:__________________________________________________________________________

               
__________________________________________________________________________

10